   Case 14-34368-RG              Doc 78   Filed 03/19/20 Entered 03/19/20 09:43:19                 Desc Main
                                          Document      Page 1 of 1

UNITED STATES BANKRUPTY COURT
DISTRICT OF NEW JERSEY
Marie-Ann Greenberg MAG-1284
Marie-Ann Greenberg, Standing Trustee
30 TWO BRIDGES ROAD
SUITE 330
FAIRFIELD, NJ 07004-1550
973-227-2840
Chapter 13 Standing Trustee


IN RE:

KEVIN HOUSER                                                    Case No.: 14-34368 RG
BELITA MORGAN HOUSER,

                                     Debtors

                                 NOTICE DEPOSITING UNCLAIMED FUNDS
                                     PURSUANT TO D.N.J. LBR 7067-1

    Marie-Ann Greenberg, Trustee in the above captioned matter, states that the entire amount in the Trustee's
Account has been disbursed and that the following funds remain unclaimed. The undersigned shall immediately
forward a check to the Court in the amount of $161.01, payable to the Clerk, United States Bankruptcy Court.
The party entitled to said funds is listed below together with the last known address and other additional
information.

Payee Name & Address:       OVERLOOK HOSPITAL
                            ANDREA VISGILIO MCGRANTH LLC
                            150 COLVE RD 2ND FL
                            LITTLE FALLS, NJ 07424
Amount:                     $161.01

Trustee Claim Number:       40

Court Claim Number:         17

Reason:                      Checks have been returned as undeliverable


                                                          By:    /S/ Marie-Ann Greenberg
Dated: March 19, 2020                                            MARIE-ANN GREENBERG
                                                                 CHAPTER 13 STANDING TRUSTEE
